DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims below are objected to because of the following informalities:  
Claim 1, line 12 should read “the at least one steam injector”
In claims 4, 6, and 13, “comprising” should read “comprises”
Claim 8 should read “and wherein the control and regulation of superheated steam and saturated steam through the steam mixer injector is configured to set the temperature of mixed steam entering the at least one steam injector.”
Claim 9 should read “5 bar to 10 bar” (missing space between “to” and “10”)
Claim 11, line 9 and claim 17, line 19 should read “shell-water, heat transfer fluid (HTF)-in tube heat exchanger”
Claim 17, line 27 should read “the plurality of heat exchangers”
Claim 18, last two wherein clauses should read “wherein the plurality of boiler tubes is connected to the at least one of the plurality of heat exchangers; and wherein the at least one of the plurality of heat exchangers raises additional saturated steam in the evaporation loop.”
Claim 20 is missing a period at the end.
Claim 26 should read “a harp header connected to the LP downcomer through the feed lineand connected to the LP steam injection header” for clarity since the harp header receives LP steam from the LP stream drum via the LP downcomer, and receives injection steam from the IP steam drum via the IP steam valve and LP steam injection header.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “at least one primary super-heater configured to pre-heat the saturated steam received from the steam drum.” It is unclear how a superheater can preheat saturated steam received from the steam drum. As best understood and with reference to primary super-heater 224 in Fig. 2, Examiner suggests revising “pre-heat” to just “heat”.
Claim 22 recites “the steam turbine of the power generation section” for which there is insufficient antecedent basis. Examiner suggests amending to “a steam turbine of a power generation section”. Claims 23-26 are also rejected by virtue of dependency.
Claim 24 recites “the vertical water-steam separator and the HP downcomer” for which there is insufficient antecedent basis. It appears that claim 24 should depend from claim 23, where these elements are introduced, instead of claim 22. For examination purposes, claim 24 is read as dependent from either.
Claim 26 recites “the IP steam drum” for which there is insufficient antecedent basis. It appears that claim 26 should depend from claim 25, where this element is introduced, instead of claim 22. For examination purposes, claim 26 is read as dependent from either.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock & Wilcox Ltd. GB 693,532 in view of Svenska Maskinverken Ab. GB 722,504.
Regarding claim 1, Babcock discloses:
A system for integrating fluidically and functionally a steam generator in a Rankine cycle power plant (electric power generating stations, p. 1, l. 17), comprising: 
at least one natural circulation steam generator (natural circulation, tubulous steam generating and superheating units, p. 1, l. 9-11), comprising: 
a downcomer 2 and a plurality of boiler tubes 4, 15 in a harp tube bundle configured to raise saturated steam in a natural circulation evaporation loop; 
at least one steam injector configured to be located in a lower header 3, 14 of the plurality of boiler tubes 4, 15 of the at least one natural circulation steam generator, the steam injector configured to inject steam to create and sustain the upward flow of steam and water in the plurality of boiler tubes, preventing flow stagnation in the steam generation process (directed nozzles, p. 2, l. 21-71); and 
wherein the injected steam increases the quality and reduces the specific weight of the water-steam mixture, resulting in buoyancy forces that create and sustain the upward flow of steam and water in the plurality of boiler tubes, preventing flow stagnation in the steam generation process (p. 2, l. 21-71).

Babcock is silent regarding:
at least one steam injector configured to be located at an entrance of each boiler tube of the plurality of boiler tubes of the at least one natural circulation steam generator, the steam injector configured to inject steam coaxially to an upward flow of steam and water at the entrance of each boiler tube and thereby create and sustain the upward flow of steam and water in the plurality of boiler tubes, preventing flow stagnation in the steam generation process (Babcock does not show the steam injector, but suggests the use of directed nozzles at p. 2, l. 57 to direct the flow of steam to prevent undesirable flow thereof). 
Svenska teaches (see Fig. 6):
at least one injector 31 configured to be located at an entrance of each boiler tube of the plurality of boiler tubes of the at least one natural circulation steam generator, the injector 31 configured to inject coaxially to an upward flow of steam and water at the entrance of each boiler tube and thereby create and sustain the upward flow of steam and water in the plurality of boiler tubes, preventing flow stagnation in the steam generation process (p. 3, l. 66-79). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Babcock with that of Svenska to provide directed nozzles to direct the flow of steam to prevent undesirable flow thereof as suggested by Babcock (p. 2, l. 57) as well as to provide still better circulation of boiler water through the boiler tubes than injecting into the header itself (Svenska p. 3, l. 66-79).

Regarding claim 2, the combination of Babcock and Svenska teaches:
wherein the steam injected is a mixture of superheated and saturated steam (Babcock p. 2, l. 36 teaches that the injected steam is preferably in a superheated condition; however, it has been held that "apparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II. The combination of Babcock and Svenska teaches all the structural limitations of the claim [steam injector], and is capable of performing the recited function [injecting a mixture of superheated and saturated steam]).

Regarding claim 9, the combination of Babcock and Svenska as set forth above for claim 1 is silent regarding:
a booster feed-water pump configured to control the pressure; and wherein an operation pressure of the flow is controlled in a range of 5 bar to 10 bar (absolute) above an operation pressure of the at least one natural circulation steam generator thereby creating and sustaining an upward velocity component of a low-quality steam-water mixture flow at the entrance of the plurality of boiler tubes in the harp tube bundle (however, Babcock does indicate that the injection of steam depends on the pressure of the steam source, p. 2, l. 87-91).
Svenska further teaches:
a booster feed-water pump 20 configured to control the pressure; and wherein an operation pressure of the flow is controlled in a range of 5 bar to 10 bar (absolute) above an operation pressure of the at least one natural circulation steam generator thereby creating and sustaining an upward velocity component of a low-quality steam-water mixture flow at the entrance of the plurality of boiler tubes in the harp tube bundle (Svenska p. 3, l. 1-53 teaches pump 20 providing a pressurized flow for forceful injection to promote circulation through the boiler tubes, the pressurized flow having a higher pressure than the operation pressure of the steam generator being implicit in the forceful injection. It has been held that "apparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II. The combination of Babcock and Svenska teaches all the structural limitations of the claim [booster feed-water pump], and is capable of performing the recited function [supplying a pressure of 5-10 bar above the operation pressure of the steam generator]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Babcock and Svenska as set forth above for claim 1 with the further teachings of Svenska in order to supply a pressurized flow having a pressure higher than the prevailing operation pressure within the steam generator so as to enable injection into the steam generator.

Regarding claim 17, Babcock discloses:
A system for integrating fluidically and functionally a steam generator in a Rankine cycle power plant (electric power generating stations, p. 1, l. 17), comprising: 
at least one natural circulation steam generator (natural circulation, tubulous steam generating and superheating units, p. 1, l. 9-11), comprising: 
a downcomer 2 and a plurality of boiler tubes 4, 15 in a harp tube bundle configured to raise saturated steam in a natural circulation evaporation loop; 
a plurality of heat exchangers selected from a group consisting of: 
(A) a steam injector configured to be located in a lower header 3, 14 of the plurality of boiler tubes 4, 15 of the at least one natural circulation steam generator, the steam injector configured to inject steam to create and sustain the upward flow of steam and water in the plurality of boiler tubes, preventing flow stagnation in the steam generation process (directed nozzles, p. 2, l. 21-71); 

wherein the additional saturated steam generation due to the at least one heat exchanger results in buoyancy forces that create and sustain the upward flow of steam and water in the plurality of boiler tubes, preventing flow stagnation in the steam generation process (p. 2, l. 21-71).

Babcock is silent regarding:
a steam injector configured to be located at an entrance of each boiler tube of the plurality of boiler tubes of the at least one natural circulation steam generator, the steam injector configured to inject steam coaxially to an upward flow of steam and water at the entrance of each boiler tube and thereby create and sustain the upward flow of steam and water in the plurality of boiler tubes, preventing flow stagnation in the steam generation process (Babcock does not show the steam injector, but suggests the use of directed nozzles at p. 2, l. 57 to direct the flow of steam to prevent undesirable flow thereof). 
Svenska teaches (see Fig. 6):
an injector 31 configured to be located at an entrance of each boiler tube of the plurality of boiler tubes of the at least one natural circulation steam generator, the injector 31 configured to inject coaxially to an upward flow of steam and water at the entrance of each boiler tube and thereby create and sustain the upward flow of steam and water in the plurality of boiler tubes, preventing flow stagnation in the steam generation process (p. 3, l. 66-79). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Babcock with that of Svenska to provide directed nozzles to direct the flow of steam to prevent undesirable flow thereof as suggested by Babcock (p. 2, l. 57) as well as to provide still better circulation of boiler water through the boiler tubes than injecting into the header itself (Svenska p. 3, l. 66-79).

Regarding claim 18, the combination of Babcock and Svenska teaches:
an economizer 20, 21 configured to preheat pressurized water (Babcock); 
a steam drum 1 configured to connect to the economizer 20, 21 to receive the preheated pressurized water from the economizer (Babcock); 
wherein the downcomer 2 is located downstream of the steam drum 1 and configured to connect to a water distribution tubing 3, 14 (Babcock); 
wherein at least one of the plurality of heat exchangers 31 (directed nozzles, Svenska Fig. 6, a type of direct mixing heat exchanger) is connected to the water distribution tubing (inlet header 15 in Svenska Figs. 5, 6, which maps to lower header 3, 14 in Babcock); 
wherein the plurality of boiler tubes is connected to at least one of the plurality of heat exchanger 31 (Svenska Fig. 6); and 
wherein the heat exchanger raises additional saturated steam in the evaporation loop (the injected steam is desuperheated in the water space of the unit and additional steam is generated by the desuperheating action, Babcock p. 2, l. 35-42, 59-66).

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock & Wilcox Ltd. GB 693,532 in view of Svenska Maskinverken Ab. GB 722,504 as applied to claim 1 above, and further in view of Chen et al. US 2015/0337811.
Regarding claims 3 and 5, the combination of Babcock and Svenska is silent regarding:
at least one heating section configured to generate saturated steam.
at least one super-heater configured to generate superheated steam.
Chen teaches (see Fig. 7):
at least one heating section 1b configured to generate saturated steam.
at least one super-heater 1e configured to generate superheated steam.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Babcock and Svenska with that of Chen for the advantage of providing a solar-thermal complementary power generation system that uses both solar heat and combustion heat, that is weatherproof and can work sustainedly and steadily at night or cloudy or rainy days, with energy conservation and eco-friendliness (Chen [0008]).

Regarding claims 4 and 6, the combination of Babcock, Svenska, and Chen teaches:
wherein the at least one heating section 1b comprising a solar receiver 1b to generate the saturated steam (Chen Fig. 7).
wherein the at least one super-heater 1e comprising a solar receiver 1e to generate the superheated steam (Chen Fig. 7).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock & Wilcox Ltd. GB 693,532 in view of Svenska Maskinverken Ab. GB 722,504 as applied to claim 1 above, and further in view of Olia et al. US 2016/0273406.
Regarding claim 7, the combination of Babcock and Svenska teaches:
superheated steam fed to the at least one steam injector (Babcock p. 2, l. 35-42).
The combination of Babcock and Svenska is silent regarding:
a steam mixer injector configured to attemperate superheated and saturated steam.
Olia teaches (Fig. 1):
a steam mixer injector (downstream of control valve 144) configured to attemperate superheated 226 and saturated steam 230.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Babcock and Svenska with that of Olia for the advantage of adjusting the temperature of the superheated steam being supplied (Olia [0032]).

Regarding claim 8, the combination of Babcock, Svenska, and Olia teaches:
a steam injection valve (valve means, Babcock p. 2, l. 69-71) configured to control the mass flow of steam diverted from a superheated steam line to the steam mixer injector; 
a saturated steam mixer valve 144 configured to regulate saturated steam mass flow to the steam mixer injector (Olia [0032]); and 
wherein the control and regulation of superheated steam and saturated steam through the steam mixer injector configured to set the temperature of mixed steam (Olia [0032]) entering the at least one steam injector (Babcock).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock & Wilcox Ltd. GB 693,532 in view of Svenska Maskinverken Ab. GB 722,504 as applied to claim 1 above, and further in view of Kusaka US 4,501,233.
Regarding claim 10, the combination of Babcock and Svenska is silent regarding:
a steam drum having a plurality cyclone separators; and wherein a saturated steam and hot water mixture from the plurality of boiler tubes of the harp tube bundle is separated in the steam drum into saturated steam and hot water (Babcock teaches a separate separating drum 8).
Kusaka teaches (see Figs. 2-3):
a steam drum 1 having a plurality cyclone separators 22; and wherein a saturated steam and hot water mixture from the plurality of boiler tubes of the harp tube bundle is separated in the steam drum into saturated steam and hot water (col. 3, l. 67-col. 4, l. 24).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the steam separator in the combination of Babcock and Svenska (separate separating drum 8 in Babcock) with that taught by Kusaka (cyclone separators 22 provided inside the steam drum) to obtain the same predictable result of separating steam, with the further advantages of eliminating a separate separating drum and the cost, space, and piping requirements associated therewith, providing the steam separators in a feed water pipeline leading to the inlet of the boiler drum so as to make it possible to sufficiently separate steam from the feed water, and preventing the steaming or the flashing and the mixing in of steam to the downcomer (Kusaka col. 3, l. 67-col. 4, l. 24).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock & Wilcox Ltd. GB 693,532 in view of Svenska Maskinverken Ab. GB 722,504 as applied to claim 17 above, and further in view of Skowronski US 2008/0092551.
Regarding claim 19, the combination of Babcock and Svenska teaches (Babcock):
at least one primary super-heater 13 configured to pre-heat the saturated steam received from the steam drum 1; 
at least one secondary super-heater 11 configured to pre-heat steam entering the at least one primary super-heater 13.
The combination of Babcock and Svenska is silent regarding:
at least one heat transfer fluid (HTF) super-heater configured to transfer heat transfer fluid (HTF) flow to the superheated steam conveyed from the at least one secondary super-heater.
Skowronski teaches (Figs. 1, 2):
at least one heat transfer fluid (HTF) super-heater (“CT Superheater”) configured to transfer heat transfer fluid (HTF) flow (combustion turbine exhaust) to the superheated steam conveyed from at least one super-heater (solar superheater in Fig. 1, or superheater in Fig. 2).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Babcock and Svenska with that of Skowronski for the advantage of obtaining higher Rankine cycle efficiency via additional heat added to the Rankine cycle using the waste heat of the combustion turbine by increasing the working fluid superheat (Skowronski [0011]).

Claim(s) 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock & Wilcox Ltd. GB 693,532 in view of Svenska Maskinverken Ab. GB 722,504 as applied to claim 17 above, and further in view of Pang et al. US 2014/0165572.
Regarding claim 22, the combination of Babcock and Svenska is silent regarding:
a combustion turbine (CT) section comprising: 
at least one electric generator; 
an air compressor; 
a gas turbine; and 
a combustion chamber; 
wherein the at least one natural circulation steam generator is a Heat Recovery Steam Generator (HRSG) comprising a high pressure (HP) steam generation section; 
wherein heat from exhaust gas from the combustion turbine (CT) section is recovered and transferred to the water steam flow of the HP steam generation section; and 
wherein the steam turbine of the power generation section comprises at least one high pressure (HP) steam turbine configured to expand HP superheated steam raised in the HP steam generation section.
Pang teaches (Fig. 1):
a combustion turbine (CT) section 108 comprising: 
at least one electric generator 152; 
an air compressor 103; 
a gas turbine 107; and 
a combustion chamber 105; 
wherein the at least one natural circulation steam generator 134, 142, 148 is a Heat Recovery Steam Generator (HRSG) 116 comprising a high pressure (HP) steam generation section 128; 
wherein heat from exhaust gas 154 from the combustion turbine (CT) section 108 is recovered and transferred to the water steam flow of the HP steam generation section 128; and 
wherein the steam turbine 118 of the power generation section comprises at least one high pressure (HP) steam turbine 119 configured to expand HP superheated steam raised in the HP steam generation section 128.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Babcock and Svenska with that of Pang to provide a combined cycle power plant using the waste heat from a topping cycle gas turbine in a HRSG for steam generation in a bottoming cycle for additional power generation and higher overall efficiency.

Regarding claim 26, the combination of Babcock, Svenska, and Pang teaches:
wherein the HRSG 116 further comprises a low pressure (LP) steam generation section 132 (Pang), the LP steam generation section comprising: 
a LP feed-water pump 122 (Pang); 
a LP water pre-heater (20, 21 in Babcock, 149 in Pang) configured to pre-heat a feed-water flow from the LP feed-water pump; 
a LP steam-water loop (1, 2, 3, 4, 5, 14, 15, 16 in Babcock, 148 in Pang) connected to the LP water pre-heater, the LP steam-water loop comprising: 
a LP steam drum (1 in Babcock, unlabeled steam drum of LP evaporator 148 in Pang); 
a LP downcomer (2 in Babcock, unlabeled downcomer of LP evaporator 148 in Pang) configured to have feed-water from the LP steam drum flow downward due to natural convection; 
a feed line connected to the LP downcomer (see feed line between downcomer 2 and lower headers 3, 14 in Babcock); 
an IP steam valve (valve means, Babcock p. 2, l. 69-71) located downstream of the IP steam drum (separate [steam] source, Babcock p. 2, l. 69-71); 
an LP steam injection header 30, 31 (Svenska Fig. 6) configured to receive saturated steam with regulated pressure and mass flow from the IP steam valve (the combination teaches all the structural limitations and is capable of performing the recited function); 
a LP harp tube bundle comprising: 
a harp header (3, 14 in Babcock, 12, 13, 14, 15 in Svenska) connected to the LP downcomer (2 in Babcock, 16 in Svenska) through the feed line and connected to the LP steam injection header (30, 31, Svenska Fig. 6) to receive the LP steam from the LP steam drum (1 in Babcock, 6 in Svenska); 
a plurality of boiler tubes (4, 15 in Babcock, 8, 9, 10, 11 in Svenska) connected to the harp header; 
a harp collector (5, 16 in Babcock, unlabeled upper header in Svenska) connected to the LP steam drum; 
a LP super-heater (11, 13 in Babcock, 150 in Pang) configured to receive LP saturated steam from the LP steam drum; 
wherein the steam turbine 118 of the power generation section further comprises a LP steam turbine 121 (Pang); 
wherein LP superheated steam from the LP super-heater 150 is conveyed to the LP steam turbine 121 (Pang); and 
wherein steam expansion 121 produces mechanical work 125 which is converted into electrical energy 152 (Pang).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock & Wilcox Ltd. GB 693,532 in view of Svenska Maskinverken Ab. GB 722,504 and Pang et al. US 2014/0165572 as applied to claim 22 above, and further in view of Albrecht US 2007/0283906.
Regarding claim 24, the combination of Babcock, Svenska, and Pang is silent regarding:
wherein the high pressure (HP) steam generation section comprises a high-pressure supercritical steam generating system; and wherein the vertical water-steam separator and the HP downcomer are used during start-up or partial load operation to operate the HP steam generation section as a once-through or supercritical steam generator when heat is available.
Albrecht teaches (Figs. 5-8):
wherein the high pressure (HP) steam generation section comprises a high-pressure supercritical steam generating system (high pressure circuitry [0037], supercritical [0017]); and wherein the vertical water-steam separator 6, 112 and the HP downcomer 14 are used during start-up or partial load operation to operate the HP steam generation section as a once-through or supercritical steam generator when heat is available [0037-0038] [0048-0050].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Babcock, Svenska, and Pang with that of Albrecht for the advantage of providing design flexibility to overcome the start-up and low load operational problems associated with a regular once-through boiler (Albrecht [0050]).

Double Patenting
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, 12, 14-19 of U.S. Patent No. 11,060,716. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the referenced patent anticipate the claims of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        09/26/2022